                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone:     (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Select Portfolio Servicing, Inc.
                                                            9    and Bank of New York Mellon, fka The Bank
                                                                 of New York, as Trustee on behalf of the
                                                            10   Holders of the Alternative Loan Trust 2006-
                                                                 OC11, Mortgage Pass Through Certificates
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Series OC11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                  UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13
                                                                                                             DISTRICT OF NEVADA
                                                            14
                                                                 KELLI Y. CLINGMAN,                                     Case No.: 2:19-cv-01508-GMN-VCF
                                                            15
                                                                                                Plaintiff,              STIPULATION AND ORDER TO
                                                            16   vs.                                                    DISMISS WITH PREJUDICE
                                                            17   SELECT PORTFOLIO SERVICING, INC.;
                                                                 QUALITY LOAN SERVICE CORP.; THE
                                                            18   BANK OF NEW YORK MELLON f/k/a The
                                                                 Bank of New York as Trustee, on behalf of the
                                                            19   Holders of the Alternative Loan Trust 2006-
                                                                 OC11, Mortgage Pass Through Certificates
                                                            20   Series OC11,
                                                            21
                                                                                                 Defendants.
                                                            22
                                                                              Bank of New York Mellon, fka The Bank of New York, as Trustee on behalf of the Holders
                                                            23
                                                                 of the Alternative Loan Trust 2006-OC11, Mortgage Pass Through Certificates Series OC11
                                                            24
                                                                 (BoNYM) and Select Portfolio Servicing, Inc. (SPS) (collectively Defendants), and Plaintiff Kelli
                                                            25
                                                                 Y. Clingman (Plaintiff), by and through undersigned counsel stipulate to dismissal of all claims
                                                            26
                                                                 brought in this matter with prejudice.
                                                            27
                                                                 ...
                                                            28
                                                                 ...
                                                                 50250659;1
  Jamie K. Combs




IT IS FURTHER ORDERED
that the Status Conference set
for Friday, January 31, 2020,
  test
at 8:00 a.m. is VACATED.
                                 January 30, 2020
